Judgment unanimously affirmed, with costs. In this case defendant offered no proof, and the appeal rests upon questions of law, except that the claim is made that the verdict is excessive. Defendant was in control of the building, including the lights. A violation of subdivision 3 of section 257 of the Labor Law was shown. This was some evidence of negligence and sufficient, at least without explanation from the defendant, to support the cause of action. We do not construe the charge at folio 510, to which exception was taken, to mean that a violation of the section of the Labor Law referred to was conclusive evidence of negligence. Plaintiff’s injuries were serious and undisputed. We cannot hold that the verdict is excessive.* Present — Lazansky, P. J., Young, Kapper, Hagarty and Tompldns, JJ.

 Verdict was for $35,000 in action for personal injuries.— [Rep.